UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number(811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Eric W. Falkeis Professionally Managed Portfolios 615 E. Michigan St. Milwaukee, WI53202 (Name and address of agent for service) (414) 765-5301 Registrant's telephone number, including area code Date of fiscal year end: March 31 Date of reporting period:September 30, 2011 Item 1. Report to Stockholders. SEMI-ANNUAL REPORT For the Six Months Ended September 30, 2011 Hodges Mutual Funds November, 2011 Dear Shareholder: As market uncertainty and fear overwhelmed investors, performance across the Hodges Funds for the six months ending September 30, 2011 was impaired by turbulence in almost every segment of the market.As a result, all five of our mutual fund strategies experienced negative returns during this six-month period. Average Annual Total Returns as of September 30, 2011 (Class R) 6 Since Months 1 Year 3 Year* 5 Year* 10 Year* Inception* Hodges Fund (10/9/92) -23.44% -8.12% -3.74% -4.52% 7.90% 7.91% S&P 500® -13.78% 1.14% 1.23% -1.18% 2.81% 7.68% Hodges Small Cap Fund (12/18/07) -16.61% 5.80% 9.05% N/A N/A 1.77% Russell 2000® -23.12% -3.53% -0.37% -1.02% 6.12% -2.71% Hodges Blue Chip 25 Fund (9/10/09) -12.06% -1.72% N/A N/A N/A 1.26% Russell 1000® -14.58% 0.91% 1.61% -0.91% 3.28% 6.29% Hodges Equity Income Fund (9/10/09) -7.57% 4.54% N/A N/A N/A 9.04% S&P 500® -13.78% 1.14% 1.23% -1.18% 2.81% 6.08% Hodges Pure Contrarian Fund (9/10/09) -27.57% -14.44% N/A N/A N/A -0.16% S&P 500® -13.78% 1.14% 1.23% -1.18% 2.81% 6.08% 30 Day SEC Yield for the Hodges Equity Income Fund:2.46% 30 Day Unsubsidized SEC Yield for the Hodges Equity Income Fund:1.93% *Annualized Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the funds may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 866-811-0224. The funds impose a 1.00% redemption fee on shares held for thirty days or less. Performance data quoted does not reflect the redemption fee.If reflected, total returns would be reduced. 1 Hodges Mutual Funds Equity Pure Hodges Small Cap Blue Chip Income Contrarian Fund Fund 25 Fund Fund Fund Gross Expense Ratio 1.40% 1.57% 2.51% 2.12% 2.17% Net Expense Ratio 1.40% 1.40%** 1.30%** 1.30%** 1.40%** ** The Advisor has contractually agreed to reduce its fees and/or pay Fund expenses (excluding Acquired Fund Fees and Expenses, interest expense in connection with investment activities, taxes and extraordinary expenses) through July 31, 2012 and may continue for an indefinite period thereafter. In today’s volatile economic environment, it is far too easy to get caught up in the 24-hour news cycles and try to combat today’s headlines with guessing the market’s trend for the coming days or weeks.This is NOT who we are.As always, we want to stress that we are long term investors that are keenly focused on the affairs of the underlying businesses that we are invested in, as well as monitoring the potential of new opportunities.The crux of how we advise the Hodges Funds and manage our portfolios is based on a bottom-up approach that is centered on the idea that businesses have intrinsic values that are not always adequately reflected in the daily swings in stock prices.As a result, the investment team at Hodges Capital Management is wasting little time in trying to predict what the market is going to do over the short-term or attempting to make macro forecasts on the European debt crisis and global economic conditions.Our conversations with corporate management teams, channel checks, business surveys, and in-depth financial analysis indicate that general business conditions are sound across most sectors of the economy.Although there are plenty of legitimate headwinds to the economy and visibility is lacking in many areas, we believe the trends in corporate earnings remain intact and should provide a favorable backdrop for many stocks in our portfolios as we enter the final quarter of 2011.As a resurgence of skepticism among the investing public has returned to financial markets, investors have been quick to further redeem US equity funds to buy gold or sit on cash. However, it is our view that domestic equity markets are considerably undervalued compared to the risk-adjusted returns on most other asset classes such as real estate, commodities, or bonds.We base this view on the prevailing fundamentals of corporate earnings and balance sheets.Earnings have improved significantly from their recession lows and now reflect a trailing P/E multiple for the S&P 500® Index of 14.1X compared to 17.6X at this time a year ago.The forward P/E multiple for the S&P 500® is roughly 11.6X versus 13.7Xa year ago, as reported from Burundi Associates. The inverse of this multiple is a forward earnings yield on the S&P 500® of roughly 8.63% compared to the 10-year Treasury yield of 1.93%.We believe this historically wide risk premium 2 Hodges Mutual Funds indicates that the potential reward for holding stocks is greater than the underlying downside risks, which reflects an historically wide spread.As a result, we are finding plenty of attractive opportunities among common stocks relative to the potential returns in the current fixed income market. Over the past twelve months, Hodges Capital Management’s research team has made over 2,000 contacts with more than 500 public company management teams, as well as conducted numerous channel checks. Key observations include: • Cost pressures have somewhat subsided, which could benefit the profit margins of certain companies. • In light of recent turbulence, we believe investors should focus on individual stock selection and relative valuations instead of trying to time the market or sector rotation. • Equity investors should pay close attention to revenue growth in the face of more difficult year-over-year comparisons. • Due to above average cash balances and solid balance sheets, we expect companies to increase their outlook for capital spending, acquisitions, share repurchases, and potential dividend increases. • Inventory levels across most industries are in good shape relative to current demand. • Credit conditions may be less than ideal, but are better than a year ago. We believe the next phase of the current bull market will likely require a greater emphasis on individual stock selection.As for individual stock selection, our core investment strategy has not changed, and we continue to focus on fundamentally sound businesses that offer greater upside potential relative to downside risks.Although stock selection criteria will vary across our different strategies, we are generally focusing on individual stocks that exhibit the following characteristics: • Strong balance sheets and ability to access capital • Low cost production relative to peers • High barriers to entry • Pricing power • High levels of tangible asset value relative to market cap • Exposure to new or emerging markets Hodges Fund (HDPMX) - The Hodges Fund’s return for six months ending September 30, 2011 was a disappointing -23.44% compared to a -13.78% decline in the S&P 500® Index.Disappointing relative performance in the recent quarter was largely attributed 3 Hodges Mutual Funds to the Fund’s overweighed exposure in several energy and economically sensitive industrial stocks, which experienced a much greater decline as worries over a recession overwhelmed the financial markets in the third quarter. Despite underperforming in the most recent quarter, we believe the Fund’s core holdings remain well-positioned to redeem the Fund’s performance when the market regains its composure and reconciles a balance between fear and the underlying business fundamentals. The multi-cap strategy that is deployed in the Hodges Fund remains concentrated among investments where we have the highest conviction. The Fund held 31 stocks at September 30, 2011.Our long-time position in Texas Pacific Land Trust (TPL) 8.69% is now our largest position, followed by A.T. Cross (ATX) 8.68%, Belo Corp (BLC) 8.21%, Chesapeake Energy Corp (CHK) 5.28%, Union Pacific (UNP) 5.27%, Cummins Inc. (CMI) 5.27%, Hyperdynamics (HDY) 4.78%, Texas Industries (TXI) 4.10%, SandRidge Energy (SD) 3.95%, and Halliburton (HAL) 3.94%. Hodges Small Cap Fund (HDPSX) - During the six months ending September 30,2011, the Hodges Small Cap Fund generated a return of -16.61% versus a -23.12% return in the Russell 2000® Index.Furthermore, the Hodges Small Cap Fund’s one year return at September 30, 2011 was 5.80% compared to -3.53% for the Russell 2000® Index.We are pleased to report that as of September 30, 2011 the Hodges Small Cap Fund’s one year return was 5.80% compared to its Lipper peer group average of -2.84%, which ranked the fund in the top 4% of its Lipper small cap core peer group among 710 funds, based on total returns. The Hodges Small Cap Fund remains invested in industrials, energy, transportation, and several consumer-related names that have contributed to the Fund’s solid performance.However, the Fund has recently taken profits in several stocks that appeared fairly valued relative to their underlying fundamentals.Moreover, we are also finding opportunities in a broader number of sectors within the small cap universe.As a result, we have increased the Fund’s exposure among various industrial stocks that were beaten down during the third quarter sell off, as well as a selected number of unique technology and consumer names.Going forward, we now expect small cap investing to require a greater degree of individual stock selection and are still finding opportunities in many underfollowed small companies that exhibit compelling investment merits.In some cases, this is due to the ease in which smaller companies are able to grow in a more moderate economic environment.The top holdings in the Fund at September 30, 2011 included Brigham Exploration (BEXP) 3.86%, 4 Hodges Mutual Funds Kirby Corporation (KEX) 3.38%, Kansas City Southern (KSU) 3.06%, Sally Beauty Holdings (SBH) 3.05%, Alamo Group (ALG) 2.86%, PriceSmart (PSMT) 2.86%, Jos. A. Bank Clothiers (JOSB) 2.85%, Cirrus Logic (CRUS) 2.70%, A.T. Cross (ATX) 2.67%, and Atwood Oceanics (ATW) 2.63%. Hodges Equity Income Fund (HDPEX) - The Hodges Equity Income Fund experienced a return of -7.57% compared to -13.78% for the S&P 500® during the six months ending September 30, 2011. The one-year return for the Equity Income Fund was 4.54% compared to 1.14% for the S&P 500® at September 30, 2011. The Fund’s yield before expenses at the end of the year was 3.90% compared to a 2.26% dividend yield on the S&P 500®. The Hodges Equity Income Fund’s objective is both long-term capital appreciation and income through investments in dividend-paying stocks. With roughly one-third of the stocks in the S&P 500® now supporting dividend yields that exceed the yield on five-year Treasuries, we are continuing to find plenty of attractive dividend-paying stocks that offer upside potential in addition to dividend income. Top holdings in the Fund include International Business Machines (IBM) 4.36%, Exxon Mobil Corp (XOM) 4.22%, McDonalds Corp (MCD) 4.01%, Taiwan Semiconductor (TSM) 3.80%, Union Pacific (UNP) 3.73%, Verizon Communications (VZ) 3.67%, Boeing (BA) 3.52%, Transocean Ltd (RIG) 3.37%, Coca Cola Co. (KO) 3.37%, and Johnson & Johnson (JNJ) 3.18%.The Equity Income portfolio had minimal turnover in the recent quarter and remained overweight in energy, consumer staples, and technology companies that we believe will benefit from an improving U.S. economy, as well as long-term international growth opportunities. Hodges Blue Chip 25 Fund (HDPBX) - The Hodges Blue Chip 25 Fund experienced a return of -12.06% during the six months ending September 30, 2011, compared to a -14.58% return for the Russell 1000®.Although we believe the relative performance for a concentrated portfolio to any benchmark is less significant over a short period of time, the Blue Chip 25 outperformed its large cap benchmark for the second consecutive quarter and remains ahead of the Russell 1000® Index on a year-to-date basis for the 9 months ending September 30.Furthermore, we believe the Fund’s concentrated portfolio of large cap companies is well-positioned to capitalize on the historical low valuations and attractive dividend yields that currently exist among many higher quality stocks. 5 Hodges Mutual Funds The top holdings in the Blue Chip 25 Fund at the end of the recent six months included International Business Machines (IBM) 6.33%, Costco (COST) 5.94%, Hershey Co. (HSY) 5.36%, Boeing (BA) 4.92%, Coca Cola Co. (KO) 4.89%, Transocean Ltd (RIG) 4.75%, Chesapeake Energy (CHK) 4.62%, Smucker JM Co. (SJM) 4.61%, Johnson & Johnson (JNJ) 4.61%, and Exxon Mobil (XOM) 4.60%. While the number of holdings in the Fund may range between 20-30 stocks, the Fund held a total of 26 stocks at the end of the recent quarter and was well-represented across a broad number of industry sectors. Hodges Pure Contrarian Fund (HDPCX) - The Hodges Pure Contrarian Fund underperformed the S&P 500® during the six months ending September 30, 2011.The Fund was down -27.57% compared to a -13.78% decline in the S&P 500®.The Fund’s objective is to generate long-term capital appreciation by investing in out-of-favor or unloved stocks.We believe this strategy has the potential to be very rewarding over a long investment horizon.However, short-term performance may often be less correlated with the broader market due to the general nature of contrarian investing.Most recently, this strategy has underperformed the broader market as a result of its exposure to many beaten down materials, energy, and airline stocks, which have typically had greater sensitivity to economic conditions. We believe the contrarian strategy requires careful stock selection and a longer-term investment horizon than many other equity investing strategies, we are finding plenty of intriguing opportunities in this Fund.Most recently, the Fund has found out-of-favor investment opportunities in a handful of basic material stocks, energy companies that are under the radar of mainstream investors, as well as turnaround situations in a few consumer stocks. The top holdings in the Fund at September 30, 2011 included Krispy Kreme Doughnuts (KKD) 5.68%, Encore Wire (WIRE) 5.37%, Commercial Metals Co. (CMC) 4.85%, Delta Airlines (DAL) 4.35%, Southwest Airlines (LUV) 4.08%, G-III Apparel Group (GIII) 3.97%, Hyperdynamics (HDY) 3.91%, Dean Foods (DF) 3.86%, Chesapeake Energy (CHK) 3.70%, and Belo Corp. (BLC) 3.54%. In conclusion, we remain encouraged with the long-term opportunities surrounding today’s equity markets.By offering five mutual funds that cover all major segments of the domestic equity market, we have the opportunity to serve the diversification needs of most financial advisors and individual investors.Our entire investment team of four portfolio managers, five analysts, and a senior trader are hard at work diligently studying companies, meeting with 6 Hodges Mutual Funds management teams, observing trends, and attempting to navigate through the daily noise surrounding today’s financial markets. We welcome further questions and comments. Please feel free to contact us at (214) 954-1954 or (888) 878-4426. Sincerely, Don Hodges Craig Hodges Co-Portfolio Manager Co-Portfolio Manager Eric Marshall Gary Bradshaw Co-Portfolio Manager Co-Portfolio Manager The above discussion is based on the opinions of Craig Hodges, Don Hodges, Gary Bradshaw and Eric Marshall which are subject to change. It is not intended to be a forecast of future events, a guarantee of future results and should not be considered a recommendation to buy or sell any security. Portfolio composition and company ownership are subject to daily change. Must be preceded or accompanied by a prospectus. Mutual fund investing involves risk.Principal loss is possible. Investments in foreign securities involve greater volatility and political, economic and currency risks and differences in accounting methods. These risks are greater for investments in emerging markets. Options and future contracts have the risks of unlimited losses of the underlying holdings due to unanticipated market movements and failure to correctly predict the direction of securities prices, interest rates and currency exchange rates. These risks may be greater than risks associated with more traditional investments. Short sales of securities involve the risk that losses may exceed the original amount invested. Investments in debt securities typically decrease in value when interest rates rise. This risk is usually greater for longer-term debt securities. Investments in small- and medium-capitalization companies involve additional risks such as limited liquidity and greater volatility. Non-diversified funds may concentrate their assets in fewer individual holdings than a diversified fund. Therefore, the fund is more exposed to individual stock volatility than a diversified fund. Investments in companies that demonstrate special situations or turnarounds, meaning companies that have experienced significant business problems but are believed to have favorable prospects for recovery. Fund holdings and/or sector allocations are subject to change at any time and are not recommended to buy or sell any security. Please refer to the Schedule of Investments in this report for more complete information regarding the Funds’ holdings. 7 Hodges Mutual Funds Lipper Analytical Services, Inc. is an independent mutual fund research and rating service. Each Lipper average represents a universe of funds with similar invest objectives. The highest percentile rank is 1 and the lowest is 100. Rankings for the periods shown are based on fund total returns with dividends and distributions reinvested and do not reflect sales charges.Past performance does not guarantee future results. The S&P 500® Index is a broad based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general. The Russell 2000® Index consists of the smallest 2,000 companies in a group of 3,000 U.S. companies in the Russell 3000® Index, as ranked by market capitalization.The Russell 1000® is a subset of the Russell 3000® Index and consists of the 1,000 of the largest companies comprising over 90% of the total market capitalization of all listed U.S. stocks.You cannot invest directly in an index. Dividend Yield:A financial ratio that shows how much a company pays out in dividends each year relative to its share price. Price-Earnings Ratio - P/E Ratio:A valuation ratio of a company’s current share price compared to its per-share earnings. Earnings per share (EPS) is calculated by taking the total earnings divided by the number of shares outstanding. Correlation is a measure of the interdependence of two random variables. Diversification does not assure a profit or protect against a loss in a declining market. Quasar Distributors, LLC, Distributor, (11/2011) 8 Hodges Mutual Funds SECTOR ALLOCATION At September 30, 2011 (Unaudited) Hodges Fund Hodges Small Cap Fund *Cash equivalents and other assets less liabilities. 9 Hodges Mutual Funds SECTOR ALLOCATION At September 30, 2011 (Unaudited) (Continued) Hodges Blue Chip 25 Fund Hodges Equity Income Fund *Cash equivalents and other assets less liabilities. 10 Hodges Mutual Funds SECTOR ALLOCATION At September 30, 2011 (Unaudited) (Continued) Hodges Pure Contrarian Fund *Cash equivalents and other assets less liabilities. EXPENSE EXAMPLE For the Six Months Ended September 30, 2011 (Unaudited) As a shareholder of the Hodges Fund, Hodges Small Cap Fund, Hodges Blue Chip 25 Fund, Hodges Equity Income Fund, and Hodges Pure Contrarian Fund (each a “Fund” and collectively the “Funds”), you incur two types of costs: (1) transaction costs; and (2) ongoing costs, including investment advisory fees, distribution and/or service fees, and other Fund expenses.This example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other mutual funds.The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (4/1/11-9/30/11). Actual Expenses The first line of the table below provides information about actual account values based on actual returns and actual expenses.Although the Funds charge no sales load or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent.If you request that redemption be made by wire transfer, currently a $15 fee is charged by the Funds’ transfer agent.You will be charged a redemption fee 11 Hodges Mutual Funds EXPENSE EXAMPLE For the Six Months Ended September 30, 2011 (Unaudited) (Continued) equal to 1% of the net amount of the redemption if you redeem shares less than 30 calendar days after you purchase them.An Individual Retirement Account (“IRA”) will be charged a $15.00 annual maintenance fee. To the extent the Funds invest in shares of other investment companies as part of their investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Funds invest in addition to the expenses of the Funds.Actual expenses of the underlying funds may vary.These expenses are not included in the example below.The example below includes, but is not limited to, investment advisory fees, shareholder servicing fees, fund accounting fees, custody fees and transfer agent fees.However, the example below does not include portfolio trading commissions and related expenses and other extraordinary expenses as determined under generally accepted accounting principles.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During the Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Funds’ actual expense ratios and an assumed rate of return of 5% per year before expenses, which are not the Funds’ actual returns.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in each Fund and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees or exchange fees.Therefore, the second line of the table is useful in comparing ongoing costs only and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. 12 Hodges Mutual Funds EXPENSE EXAMPLE For the Six Months Ended September 30, 2011 (Unaudited) (Continued) Hodges Fund Beginning Ending Expenses Paid Account Account During the Period Value 4/1/11 Value 9/30/11 4/1/11 – 9/30/11* Retail Class Actual $ 766 Retail Class Hypothetical (5% annual return before expenses) Institutional Class Actual $ 767 Institutional Class Hypothetical (5% annual return before expenses) * Expenses are equal to the Hodges Fund’s expense ratio for the most recent six month period of 1.47% for the Retail Class shares, and 1.12% for the Institutional Class shares, multiplied by the average account value over the period multiplied by 183/366 (to reflect the one-half year period). Hodges Small Cap Fund Beginning Ending Expenses Paid Account Account During the Period Value 4/1/11 Value 9/30/11 4/1/11 – 9/30/11** Retail Class Actual $ 834 Retail Class Hypothetical (5% annual return before expenses) Institutional Class Actual $ 835 Institutional Class Hypothetical (5% annual return before expenses) ** Expenses are equal to the Hodges Small Cap Fund’s expense ratio for the most recent six month period of 1.40% (fee waivers in effect) for the Retail Class shares, and 1.15% (fee and waivers in effect) for the Institutional Class shares, multiplied by the average account value over the period multiplied by 183/366 (to reflect the one-half year period). 13 Hodges Mutual Funds EXPENSE EXAMPLE For the Six Months Ended September 30, 2011 (Unaudited) (Continued) Hodges Blue Chip 25 Fund Beginning Ending Expenses Paid Account Account During the Period Value 4/1/11 Value 9/30/11 4/1/11 – 9/30/11* Actual $ 879 Hypothetical (5% annual return before expenses) * Expenses are equal to the Hodges Blue Chip 25 Fund’s expense ratio for the most recent six month period of 1.30% (fee waivers in effect) multiplied by the average account value over the period multiplied by 183/366 (to reflect the one-half year period). Hodges Equity Income Fund Beginning Ending Expenses Paid Account Account During the Period Value 4/1/11 Value 9/30/11 4/1/11 – 9/30/11** Actual $ 924 Hypothetical (5% annual return before expenses) ** Expenses are equal to the Hodges Equity Income Fund’s expense ratio for the most recent six month period of 1.30% (fee waivers in effect) multiplied by the average account value over the period multiplied by 183/366 (to reflect the one-half year period). Hodges Pure Contrarian Fund Beginning Ending Expenses Paid Account Account During the Period Value 4/1/11 Value 9/30/11 4/1/11 – 9/30/11** Actual $ 724 Hypothetical (5% annual return before expenses) ** Expenses are equal to the Hodges Pure Contrarian Fund’s expense ratio for the most recent six month period of 1.40% (fee waivers in effect) multiplied by the average account value over the period multiplied by 183/366 (to reflect the one-half year period). 14 Hodges Fund SCHEDULE OF INVESTMENTS at September 30, 2011 (Unaudited) Shares Value COMMON STOCKS: 88.9% Apparel Manufacturing: 4.3% Heelys, Inc.*1,2 $ Oxford Industries, Inc. Skechers USA, Inc.* Computer & Electronic Products: 0.6% Napco Security Technologies, Inc.*2 Food Services: 8.1% Krispy Kreme Doughnuts, Inc.* Luby’s, Inc.*1,2 Rocky Mountain Chocolate Factory, Inc.1,2 Furniture Manufacturing: 3.9% Tempur-Pedic International, Inc.* General Manufacturing: 24.7% A.T. Cross Co. - Class A*1 CARBO Ceramics, Inc. Cummins, Inc. Texas Industries, Inc. Trinity Inds, Inc. Internet Services: 2.0% Ancestry.com, Inc.* Mining, Oil & Gas Extraction: 20.7% Chesapeake Energy Corp. Cubic Energy, Inc.* Devon Energy Corp. Halliburton Co. HyperDynamics Corp.* SandRidge Energy, Inc.* Transocean Ltd. Movie Production & Theaters: 2.1% Cinemark Holdings, Inc. Publishing Industries: 11.0% A.H. Belo Corp. - Class A1 Belo Corp.* Retail: 2.2% Chico’s FAS, Inc. Transportation & Warehousing: 12.7% AMR Corp.* Bristow Group, Inc. Frozen Food Express Industries, Inc.*2 Southwest Airlines Co. Union Pacific Corp. TOTAL COMMON STOCKS (Cost $152,403,175) PARTNERSHIP & TRUST: 8.7% Land Ownership & Leasing: 8.7% Texas Pacific Land Trust1,2 TOTAL PARTNERSHIP & TRUST (Cost $10,247,204) The accompanying notes are an integral part of these financial statements. 15 Hodges Fund SCHEDULE OF INVESTMENTS at September 30, 2011 (Unaudited) (Continued) Shares Value WARRANT: 0.0% Food Services: 0.0% Krispy Kreme Doughnuts, Inc., Expiration: March, 2012* $ TOTAL WARRANT (Cost $0) Contracts (100 shares per contract) PURCHASED CALL OPTIONS: 1.5% Transportation Equipment: 1.1% The Boeing Co., Expiration: May, 2012, Exercise Price: $50.00 The Boeing Co., Expiration: January, 2012, Exercise Price: $60.00 Transportation & Warehousing: 0.4% United Continental Holdings, Inc., Expiration: December, 2011, Exercise Price: $15.00 TOTAL PURCHASED CALL OPTIONS (Cost $3,161,715) SHORT-TERM INVESTMENT: 0.8% Money Market Fund: 0.8% Fidelity Money Market Portfolio - Select Class, 0.07%3 TOTAL SHORT-TERM INVESTMENT (Cost $1,260,704) TOTAL INVESTMENTS IN SECURITIES: 99.9% (Cost $167,072,798) Other Assets in Excess of Liabilities: 0.1% TOTAL NET ASSETS: 100.0% $ * Non-income producing security. 1 Affiliated company as defined by the Investment Company Act of 1940. 2 A portion of this security is considered illiquid.As of September 30, 2011, the total market value of the investments considered illiquid were $9,459,241 or 6.1% of total net assets. 3 7-day yield as of September 30, 2011. The accompanying notes are an integral part of these financial statements. 16 Hodges Small Cap Fund SCHEDULE OF INVESTMENTS at September 30, 2011 (Unaudited) Shares Value COMMON STOCKS: 94.5% Administrative, Support & Waste Management Services: 2.1% The Geo Group, Inc.* $ Apparel Manufacturing: 6.6% Heelys, Inc.*1 Maidenform Brands, Inc.* Oxford Industries, Inc. Steven Madden Ltd.* Automotive Repair & Maintenence: 1.1% Monro Muffler Brake, Inc. Basic Materials Manufacturing: 1.3% Commercial Metals Co. Chemical Manufacturing: 1.8% LSB Industries, Inc.* Computer & Electronic Products: 6.6% Cirrus Logic, Inc.* FARO Technologies, Inc.* Interphase Corp.* Omnivision Technologies, Inc.* Finance & Insurance: 1.2% Hallmark Financial Services, Inc.* U.S. Global Investors, Inc. Food & Beverage Manufacturing: 2.3% Dean Foods Co.* Smart Balance, Inc.* Food Services: 1.3% Luby’s, Inc.*1 Furniture Manufacturing: 2.0% Tempur-Pedic International, Inc.* General Manufacturing: 21.9% Alamo Group, Inc. A.T. Cross Co. - Class A*1 CVR Energy, Inc.* Encore Wire Corp. GrafTech International Ltd.* John Bean Technologies Corp. Kulicke & Soffa Industries, Inc.* Texas Industries, Inc. Titan Machinery, Inc.* Trinity Inds, Inc. Westport Innovations, Inc.* Medical Equipment & Supplies: 2.6% MAKO Surgical Corp.* Mining, Oil & Gas Extraction: 11.7% Atwood Oceanics, Inc.* Brigham Exploration Co.* Crosstex Energy, Inc. HyperDynamics Corp.* SandRidge Energy, Inc.* Movie Production & Theaters: 1.2% Cinemark Holdings, Inc. The accompanying notes are an integral part of these financial statements. 17 Hodges Small Cap Fund SCHEDULE OF INVESTMENTS at September 30, 2011 (Unaudited) (Continued) Shares Value COMMON STOCKS: 94.5% (Continued) Publishing Industries: 1.3% Belo Corp.* $ Retail: 16.0% America’s Car-Mart, Inc.* Chico’s FAS, Inc. Hibbett Sports, Inc.* Jos. A. Bank Clothiers, Inc.* PriceSmart, Inc. Sally Beauty Holdings, Inc.* Shoe Carnival, Inc.* Technology Services: 0.9% Points International Ltd.* Transportation & Warehousing: 12.6% Bristow Group, Inc. Frozen Food Express Industries, Inc.* Kansas City Southern* Kirby Corp.* Old Dominion Freight Line, Inc.* U.S. Airways Group, Inc.* TOTAL COMMON STOCKS (Cost $57,670,278) PARTNERSHIP & TRUST: 1.7% Land Ownership & Leasing: 1.7% Texas Pacific Land Trust1 TOTAL PARTNERSHIP & TRUST (Cost $802,931) SHORT-TERM INVESTMENTS: 3.9% Money Market Funds: 3.9% Fidelity Money Market Portfolio - Select Class, 0.07%2 Invesco Short- Term Prime Portfolio - Institutional Class, 0.05%2 TOTAL SHORT-TERM INVESTMENTS (Cost $2,560,076) TOTAL INVESTMENTS IN SECURITIES: 100.1% (Cost $61,033,285) Liabilities in Excess of Other Assets: (0.1)% ) TOTAL NET ASSETS: 100.0% $ * Non-income producing security. 1 Affiliated company as defined by the Investment Company Act of 1940. 2 7-day yield as of September 30, 2011. The accompanying notes are an integral part of these financial statements. 18 Hodges Blue Chip 25 Fund SCHEDULE OF INVESTMENTS at September 30, 2011 (Unaudited) Shares Value COMMON STOCKS: 91.1% Arts, Entertainment & Recreation: 1.9% The Walt Disney Co. $ Basic Materials Manufacturing: 2.3% United States Steel Corp. Vulcan Materials Co. Computer & Electronic Products: 7.5% International Business Machines Corp. Microsoft Corp. Finance & Insurance: 2.9% American Express Co. Food & Beverage Products: 14.9% The Coca-Cola Co. The Hershey Co. J.M. Smucker Co. Household Products: 3.4% Procter & Gamble Co. Industrial: 1.4% General Electric Co. Medical Equipment Manufacturing: 3.3% Intuitive Surgical, Inc.* Mining, Oil & Gas Extraction: 16.0% Chesapeake Energy Corp. Halliburton Co. Schlumberger Ltd. Transocean Ltd. Petroleum Products: 7.1% Chevron Corp. Exxon Mobil Corp. Pharmaceuticals: 4.6% Johnson & Johnson Retail: 15.0% Costco Wholesale Corp. The Home Depot, Inc. Wal-Mart Stores, Inc. Transportation & Warehousing: 5.8% Southwest Airlines Co. Union Pacific Corp. Transportation Equipment: 5.0% The Boeing Co. TOTAL COMMON STOCKS (Cost $5,218,331) PARTNERSHIP & TRUST: 2.5% Lead Ownership & Leasing: 2.5% Texas Pacific Land Trust1 TOTAL PARTNERSHIP & TRUST (Cost $114,484) SHORT-TERM INVESTMENTS: 6.2% Money Market Funds: 6.2% Fidelity Money Market Portfolio - Select Class, 0.07%2 Invesco Short- Term Prime Portfolio - Institutional Class, 0.05%2 TOTAL SHORT-TERM INVESTMENTS (Cost $340,978) TOTAL INVESTMENTS IN SECURITIES: 99.8% (Cost $5,673,793) Other Assets in Excess of Liabilities: 0.2% TOTAL NET ASSETS: 100.0% $ * Non-income producing security. 1 Affiliated company as defined by the Investment Company Act of 1940. 2 7-day yield as of September 30, 2011. The accompanying notes are an integral part of these financial statements. 19 Hodges Equity Income Fund SCHEDULE OF INVESTMENTS at September 30, 2011 (Unaudited) Shares Value COMMON STOCKS: 95.9% Chemical Manufacturing: 2.4% E.I. du Pont de Nemours & Co. $ Computer & Electronic Products: 8.3% International Business Machines Corp. Taiwan Semiconductor Manufacturing Co. Ltd. - ADR Food & Beverage Products: 11.3% The Coca-Cola Co. J.M. Smucker Co. Kraft Foods, Inc. PepsiCo, Inc. Food Services: 5.5% McDonald’s Corp. Rocky Mountain Chocolate Factory, Inc.1 General Manufacturing: 4.9% Caterpillar, Inc. Kimberly-Clark Corp. Mattel, Inc. Household Products: 3.2% Procter & Gamble Co. Industrial: 3.2% General Electric Co. Information: 2.4% Telefonica SA - ADR Manufacturing: 2.7% Parker Hannifin Corp. Mining, Oil & Gas Extraction: 8.0% Diamond Offshore Drilling, Inc. Targa Resources Corp. Transocean Ltd. Movie Production & Theaters: 3.2% Cinemark Holdings, Inc. Petroleum Products: 6.6% Chevron Corp. Exxon Mobil Corp. Pharmaceuticals: 6.5% Eli Lilly & Co. Johnson & Johnson Merck & Co., Inc. Retail: 2.0% Educational Development Corp. The Home Depot, Inc. Telecommunications: 8.3% AT&T, Inc. CenturyLink, Inc. Verizon Communications, Inc. Transportation & Warehousing: 4.8% Norfolk Southern Corp. Union Pacific Corp. The accompanying notes are an integral part of these financial statements. 20 Hodges Equity Income Fund SCHEDULE OF INVESTMENTS at September 30, 2011 (Unaudited) (Continued) Shares Value COMMON STOCKS: 95.9% (Continued) Transportation Equipment: 3.6% The Boeing Co. $ Utilities: 9.0% Atmos Energy Corp. CenterPoint Energy, Inc. Duke Energy Corp. Exelon Corp. TOTAL COMMON STOCKS (Cost $11,112,270) PARTNERSHIPS & TRUSTS: 3.0% Real Estate Investment Trusts: 3.0% HCP, Inc. Mesabi Trust TOTAL PARTNERSHIPS & TRUSTS (Cost $432,072) SHORT-TERM INVESTMENT: 1.5% Money Market Fund: 1.5% Fidelity Money Market Portfolio - Select Class, 0.07%2 TOTAL SHORT-TERM INVESTMENT (Cost $181,552) TOTAL INVESTMENTS IN SECURITIES: 100.4% (Cost $11,722,248) Liabilities in Excess of Other Assets: (0.4)% ) TOTAL NET ASSETS: 100.0% $ ADR - American Depository Receipt 1 Affiliated company as defined by the Investment Company Act of 1940. 2 7-day yield as of September 30, 2011. The accompanying notes are an integral part of these financial statements. 21 Hodges Pure Contrarian Fund SCHEDULE OF INVESTMENTS at September 30, 2011 (Unaudited) Shares Value COMMON STOCKS: 93.7% Apparel Manufacturing: 9.7% G-III Apparel Group Ltd.* $ Heelys, Inc.*1 Skechers USA, Inc.* Basic Materials Manufacturing: 4.9% Commercial Metals Co. Computer & Electronic Products: 2.4% Intrusion, Inc.*1,2 Construction: 2.1% PulteGroup, Inc.* Finance & Insurance: 2.5% U.S. Global Investors, Inc. Food & Beverage Manufacturing: 6.5% Dean Foods Co.* Smart Balance, Inc.* Food Services: 9.1% Krispy Kreme Doughnuts, Inc.* Luby’s, Inc.*1 Furniture & Related Products: 0.9% Furniture Brands International, Inc.* General Manufacturing: 13.8% BP PLC - ADR The Dixie Group, Inc.* Encore Wire Corp. Fuqi International, Inc.* Texas Industries, Inc. Tootsie Roll Industries, Inc. Land Ownership & Leasing: 1.7% Tejon Ranch Co.* Medical Equipment Manufacturing: 0.9% Boston Scientific Corp.* Mining, Oil & Gas Extraction: 17.4% Atwood Oceanics, Inc.* Chesapeake Energy Corp. Cubic Energy, Inc.* HyperDynamics Corp.* Ocean Rig UDW, Inc.* SandRidge Energy, Inc.* Transocean Ltd. Publishing Industries: 6.9% A.H. Belo Corp. - Class A1 Belo Corp.* Retail: 3.9% Chico’s FAS, Inc. Stein Mart, Inc. Transportation & Warehousing: 11.0% AMR Corp.* Delta Air Lines, Inc.* Frozen Food Express Industries, Inc.* Southwest Airlines Co. TOTAL COMMON STOCKS (Cost $7,805,870) The accompanying notes are an integral part of these financial statements. 22 Hodges Pure Contrarian Fund SCHEDULE OF INVESTMENTS at September 30, 2011 (Unaudited) (Continued) Shares Value PARTNERSHIP & TRUST: 1.6% Land Ownership & Leasing: 1.6% Texas Pacific Land Trust1 $ TOTAL PARTNERSHIP & TRUST (Cost $90,237) SHORT-TERM INVESTMENTS: 4.7% Money Market Funds: 4.7% Fidelity Money Market Portfolio - Select Class, 0.07%3 Invesco Short- Term Prime Portfolio - Institutional Class, 0.05%3 TOTAL SHORT-TERM INVESTMENTS (Cost $322,583) TOTAL INVESTMENTS IN SECURITIES: 100.0% (Cost $8,218,690) Other Assets in Excess of Liabilities: 0.0% TOTAL NET ASSETS: 100.0% $ * Non-income producing security. 1 Affiliated company as defined by the Investment Company Act of 1940. 2 A portion of this security is considered illiquid.As of September 30, 2011, the total market value of the investments considered illiquid were $142,055 or 2.1% of total net assets. 3 7-day yield as of September 30, 2011. The accompanying notes are an integral part of these financial statements. 23 Hodges Mutual Funds STATEMENTS OF ASSETS AND LIABILITIES at September 30, 2011 (Unaudited) Hodges Hodges Small Fund Cap Fund ASSETS Investments in unaffiliated securities, at value (Cost $139,761,992 and $57,363,196, respectively) (Note 2) $ $ Investments in securities of affiliated issuers, at value (Cost $35,310,806 and $3,670,089, respectively) (Note 6) Total investments, at value (Cost $167,072,798 and $61,033,285, respectively) Cash — Receivables: Investment securities sold Fund shares sold Dividends and interest Prepaid expenses Total assets LIABILITIES Payables: Investment securities purchased — Fund shares redeemed Investment advisory fees, net Administration fees Custody fees Distribution fees – Retail Shares Fund accounting fees Transfer agent fees Chief Compliance Officer fees Other accrued expenses Total liabilities NET ASSETS $ $ The accompanying notes are an integral part of these financial statements. 24 Hodges Mutual Funds STATEMENTS OF ASSETS AND LIABILITIES at September 30, 2011 (Unaudited) (Continued) Hodges Hodges Small Fund Cap Fund COMPONENTS OF NET ASSETS Paid-in capital $ $ Undistributed accumulated net investment loss ) ) Accumulated net realized gain (loss) on investments and options ) Net unrealized appreciation (depreciation) on investments and options ) Net assets $ $ COMPUTATION OF NET ASSET VALUE Retail Shares: Net assets $ $ Shares issued and outstanding (unlimited number of shares authorized without par value) Net asset value, and redemption price per share $ $ Institutional Shares: Net assets $ $ Shares issued and outstanding (unlimited number of shares authorized without par value) Net asset value, and redemption price per share $ $ The accompanying notes are an integral part of these financial statements. 25 Hodges Mutual Funds STATEMENTS OF ASSETS AND LIABILITIES at September 30, 2011 (Unaudited) Hodges Blue Hodges Equity Hodges Pure Chip 25 Fund Income Fund Contrarian Fund ASSETS Investments in unaffiliated securities, at value (Cost $5,559,309, $11,542,928 and $7,262,032, respectively) (Note 2) $ $ $ Investments in securities of affiliated issuers, at value (Cost $114,484, $182,966 and $956,658, respectively) (Note 6) Total investments, at value (Cost $5,673,793, $11,722,248 and $8,218,690, respectively) Receivables: Fund shares sold 79 80 Dividends and interest Due from advisor, net — Prepaid expenses Total assets LIABILITIES Payables: Distribution to shareholders — — Investment securities purchased — — Fund shares redeemed — — Investment advisory fees, net — — Administration fees Custody fees Distribution fees Fund accounting fees Transfer agent fees Chief Compliance Officer fees Other accrued expenses Total liabilities NET ASSETS $ $ $ The accompanying notes are an integral part of these financial statements. 26 Hodges Mutual Funds STATEMENTS OF ASSETS AND LIABILITIES at September 30, 2011 (Unaudited) (Continued) Hodges Blue Hodges Equity Hodges Pure Chip 25 Fund Income Fund Contrarian Fund COMPONENTS OF NET ASSETS Paid-in capital $ $ $ Accumulated (undistributed) net investment income (loss) ) ) Accumulated (undistributed) net realized gain (loss) on investments ) Net unrealized appreciation (depreciation) on investments ) ) Net assets $ $ $ COMPUTATION OF NET ASSET VALUE Net assets $ $ $ Shares issued and outstanding (unlimited number of shares authorized without par value) Net asset value, and redemption price per share $ $ $ The accompanying notes are an integral part of these financial statements. 27 Hodges Mutual Funds STATEMENTS OF OPERATIONS For the Six Months Ended September 30, 2011 (Unaudited) Hodges Hodges Small Fund Cap Fund INVESTMENT INCOME Income Dividends from unaffiliated investments $ $ Dividends from affiliated investments (Note 6) — Interest Total investment income EXPENSES (Note 3) Investment advisory fees Distribution fees - Retail Shares Transfer agent fees Administration fees Fund accounting fees Reports to shareholders Registration fees Miscellaneous expenses Audit fees Interest expense Custody fees Chief Compliance Officer fees Trustee fees Legal fees Insurance expense Total expenses Less fees waived — ) Net expenses Net investment loss ) ) REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS, OPTIONS AND FOREIGN CURRENCY TRANSACTIONS Net realized gain (loss) on unaffiliated investments ) Net realized gain on affiliated investments (Note 6) Change in unrealized depreciation on investments and options ) ) Change in unrealized depreciation on foreign currency transactions — ) Net realized and unrealized loss on investments, options and foreign currency transactions ) ) Net decrease in net assets resulting from operations $ ) $ ) The accompanying notes are an integral part of these financial statements. 28 Hodges Mutual Funds STATEMENTS OF OPERATIONS For the Six Months Ended September 30, 2011 (Unaudited) Hodges Blue Hodges Equity Hodges Pure Chip 25 Fund Income Fund Contrarian Fund INVESTMENT INCOME Income Dividends from unaffiliated investments (net of $0, $4,146 and $0 foreign withholding tax, respectively) $ $ $ Dividends from affiliated investments (Note 6) — Interest 90 80 Total investment income EXPENSES (Note 3) Investment advisory fees Transfer agent fees Audit fees Registration fees Distribution fees Miscellaneous expenses Custody fees Trustee fees Fund accounting fees Chief Compliance Officer fees Administration fees Legal fees Reports to shareholders Insurance expense Total expenses Less fees waived ) ) ) Net expenses Net investment income (loss) ) REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS Net realized gain (loss) on unaffiliated investments ) Net realized gain on affiliated investments (Note 6) — — Change in net unrealized depreciation on investments ) ) ) Net realized and unrealized loss on investments ) ) ) Net decrease in net assets resulting from operations $ ) $ ) $ ) The accompanying notes are an integral part of these financial statements. 29 (This Page Intentionally Left Blank.) 30 Hodges Fund STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended September 30, 2011 Year Ended (Unaudited) March 31, 2011 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment loss $ ) $ ) Net realized gain on unaffiliated investments and options Net realized gain on affiliated investments (Note 6) Change in net unrealized appreciation (depreciation) on investments and options ) Net increase (decrease) in net assets resulting from operations ) CAPITAL SHARE TRANSACTIONS Net decrease in net assets derived from net change in outstanding shares – Retail Shares (a) ) ) Net decrease in net assets derived from net change in outstanding shares - Institutional Shares (a) — ) Total decrease in net assets from capital transactions ) ) Total decrease in net assets ) ) NET ASSETS Beginning of period/year End of period/year $ $ Accumulated net investment loss $ ) $
